Citation Nr: 0843182	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-28 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a fracture of the right thumb.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1985 to April 
1989.  He also had a period of service from January 1991 to 
December 1992 for which a discharge under other than 
honorable conditions was issued.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In July 2007, the Board remanded this case for further 
evidentiary development with regard to the issue of 
entitlement to an initial compensable disability rating for 
residuals of a fracture of the right thumb.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.

In its July 2007 decision, the Board also denied entitlement 
to service connection for a low back disability.  Because a 
final Board decision was rendered with regard to this issue, 
such disability is no longer a part of the current appeal.


FINDING OF FACT

Beginning July 31, 2008 the veteran's residuals of a fracture 
of the right thumb result in some limited motion, and limit 
functional ability of the right thumb during flare-ups or 
during the course of repetitive use over a period of time.




CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 10 
percent for residuals of a fracture of the right thumb have 
been more nearly approximated beginning July 31, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5228 (2008); DeLuca v. Brown, 8 
Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the appeal arises from the initial award of 
service connection for the right thumb condition.  
Preadjudication VCAA notice was provided in March 2003 and 
June 2003 letters, which advised the veteran of r what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  February 2001 and August 
2007 letters advised the veteran of the evidence needed to 
substantiate a claim for an increased rating and the 
distribution of duties in obtaining such evidence.  The 
August 2007 letter and a March 2006 letter advised the 
veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  The case was last adjudicated in August 
2008.

In any event, in Dingess the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records and examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Board notes that the veteran 
described the impact of his disability on his daily life and 
his current symptomatology to VA examiners and during his 
hearing.  Thus, the veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  See 
Sanders, 487 F.3d 881.  Therefore, any such error is harmless 
and does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In a February 2005 rating decision, the RO granted service 
connection for residuals of a fracture of the right thumb and 
assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5228, effective March 17, 2003.

Under Diagnostic Code 5228 (limitation of motion of thumb), 
with a gap of less than one inch (2.5 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, a noncompensable evaluation is assigned.  With a gap 
of one to two inches (2.5 to 5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers, a 10 percent rating is assigned.  With a gap of more 
than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, a 
20 percent rating is assigned.

At a July 2003 VA examination, the veteran stated that his 
right thumb tends to lock up on him at times and that he may 
occasionally note aching in his right thumb.  He stated that 
otherwise he was not having complaints in this regard.  On 
physical examination, the right thumb showed no deformity, 
there was no abnormality of range of motion of the thumb, he 
could touch the palmar crease, and he had excellent grip.  He 
was diagnosed with status post fracture of the right thumb.  

At his September 2006 Travel Board hearing, the veteran 
testified that his right thumb aches and frequently locks up, 
preventing him from holding or maintaining his grip with the 
right hand for extended periods of time.

At a July 2008 VA examination, the examiner reviewed the 
veteran's claims file, including the Board's July 2007 
remand.  It is significant to note that the veteran is right-
handed.  The veteran reported a tendency for his right hand 
to ache and cramp with activities such as using tools which 
require gripping, gripping a steering wheel for a period of 
time, and writing with a pen or pencil.  He complained of 
daily aching in the metacarpal phalangeal (MP) joint of his 
right thumb extending back up to the base of his wrist.  He 
also reported that occasionally he will have a spasm of the 
right thumb which draws the thumb over toward the ulnar side 
of his right hand and requires manipulation to relieve.  Upon 
examination, the veteran's right hand and thumb were normal 
in appearance.  He was able to extend his thumb 70 degrees on 
the right, compared with 75 degrees on the left.  With full 
extension on the right, he complained of some discomfort in 
the base of his right thumb.  He could flex his right thumb 
50 degrees, which was the same as the flexion of his left 
thumb.  With effort, he could touch the lateral aspect of his 
right hand at the flexor crease with his thumb, whereas he 
could easily perform the same maneuver with the left hand.  
With full flexion of this type, he complained of some 
discomfort at the base of the right thumb.  He was not tender 
to firm pressure over any of the joints of the right thumb or 
the radial side of the right hand.  There was no weakness to 
the extension or flexion of the right thumb against 
resistance.  His strength was 5/5 on both the right and left 
sides.  After repetition, there was no demonstrable loss of 
range of motion due to pain, tenderness, spasm, or weakness.  
In practice, however, the veteran described development of 
both pain and weakness in the MP area of the right thumb with 
prolonged activities such as writing, using a tool which 
requires gripping, or gripping the steering wheel of his car.  
The veteran was diagnosed with post-traumatic arthritis in 
the MP joint of the right thumb.  The examiner stated the 
following: "The specific question is whether the pain and 
weakness significantly limit functional ability during flare-
ups or when the right thumb is used repeatedly over a period 
of time, and the answer to that is more likely than not they 
do."

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's residuals of a fracture of the 
right thumb more nearly approximate a 10 percent evaluation 
as of the July 31, 2008, the first objective evidence of 
impaired motion.  In this regard, the objective findings 
reflect some limited motion as compared to the left thumb on 
extension, and difficulty in getting the thumb to touch the 
palmar crease.  Moreover, the examiner opined that his 
disability would limit functional ability of the right thumb 
during flare-ups or during the course of repetitive use over 
a period of time.  

After resolving all doubt in the veteran's favor, the Board 
finds that, while the veteran's symptoms do not explicitly 
meet the criteria for a 10 percent evaluation under 
Diagnostic Code 5228, the veteran's disability picture more 
nearly approximate the criteria for a 10 percent rating, but 
no more, as of the July 31, 2008 VA examination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5228; DeLuca v. 
Brown, 8 Vet. App. 202; see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  There is no evidence of unfavorable 
ankylosis of the thumb to warrant a higher evaluation under 
that Code.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

An initial disability rating of 10 percent for residuals of a 
fracture of the right thumb is granted effective July 31, 
2008, subject to the applicable laws and regulations 
governing the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


